Citation Nr: 1524178	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  10-24 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to recognition of T.R.V. as the "helpless child" of the Veteran for VA compensation purposes.  

2.  Entitlement to an effective date prior to June 3, 1993 for the award of service connection for posttraumatic stress disorder (PTSD) based on clear and unmistakable error (CUE).

3.  Entitlement to service connection for residuals of wound to the top of the head.  


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.  T.R.V. is the Veteran's daughter.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Winston-Salem Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2012, the claim for recognition of the Veteran's adult daughter, T.R.V., as a "helpless child" was remanded for further development.  

The issues of entitlement to an effective date prior to June 3, 1993 for the award of service connection for posttraumatic stress disorder (PTSD) based on clear and unmistakable error (CUE) and entitlement to service connection for residuals of wound to the top of the head are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's daughter T.R.V. is reasonably shown to have become incapable of self-support prior to age 18 as a result of seizure disorder and psychiatric disorder.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as a "helpless child" have been met.  38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. §§ 3.57, 3.102, 3.315, 3.356 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran alleges that his adult daughter, T.R.V., should qualify as his dependent for VA compensation purposes because she is "a helpless child" within the meaning of controlling VA regulations.  These regulations define a helpless child as an adult child of a Veteran and who became permanently incapable of self-support prior to age 18 due to mental or physical defect.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R.  §§ 3.57(a)(1)(ii), 3.356.  The evidence shows that T.R.V. was diagnosed with a significant seizure disorder at age 8 and has continued to suffer from the disorder.  She also has ADHD.  This disorder was not formally diagnosed until adulthood but T.R.V. has reported that it began affecting her functioning prior to age 18 in that she has always experienced significant difficulty focusing and concentrating.  Additionally, she and her mother have indicated that she was enrolled in special education classes as a child and that she had significant difficulty with school, dropping out at age 16.  

Further, she has a history of treatment for other forms of psychiatric disorder and she has affirmatively reported being troubled by psychiatric symptomatology prior to age 18.  Moreover, the evidence indicates that she has never held a full time job for any significant length of time and has experienced a number of unsuccessful work attempts.

Pursuant to the December 2012 remand, T.R.V. was afforded a VA neuropsychological evaluation in May 2014.   A VA physician's opinion pertaining to T.R.V.s seizure disorder was also provided in January 2015.  The neuropsychologist concluded that T.R.V. was less likely than not incapable of self-support at the current time solely as a result of her limitations from psychiatric and mental health symptoms, without consideration of her current cognitive skills or seizure disorder.  The VA physician, after reviewing the medical records available to her, did not find any evidence that T.R.V.s seizure disorder precluded her from supporting herself at the age of 18, noting that her dropping out of school and unsuccessful work attempts were likely due to mental factors.  Considering the opinions of the VA neuropsychologist and physician combined with the history of school and work performance provided by T.R.V. and her mother (summarized above), the evidence reasonably supports a finding that T.R.V. was incapable of self-support prior to age 18 as a result of her combination of physical and mental defects (i.e. seizure disorder, ADHD and other psychiatric symptomatology) and is currently incapable of such self-support.  Accordingly, she may be recognized as the "helpless child" of the Veteran for VA compensation purposes.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356. 

This decision is based on a review of the available evidence pertaining to T.R.V.s functioning before she turned 18 and up until the present.  It is not a prediction of the future.  The Board emphasizes that T.R.V.s health could improve over time, allowing her to find employment and fully or partially support herself, which she is encouraged to undertake if possible.    
   

ORDER

Recognition of T.R.V. as the "helpless child" of the Veteran for VA compensation purposes is granted.    


REMAND

In an October 2014 rating decision, the RO denied the Veteran's claims for an effective date prior to June 3, 1993 for the award of service connection for PTSD based on clear and unmistakable error (CUE) and entitlement to service connection for residuals of wound to the top of the head.   Although the Veteran submitted a notice of disagreement with that decision, it appears that a statement of the case (SOC) has not yet been issued in regard to these claims.  The Veteran did file a March 2005 Form 9 in relation to the claims, indicating that this filing was made in response to an "SOC."  However, it appears the RO had not actually issued an SOC but had only issued a February 2015 letter, which gave the Veteran information about the appeals process.  This letter included a notification that an SOC would be issued at some point if the RO continued to deny the Veteran's claims.   

Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that these claims remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  The claims are not currently on appeal before the Board at this time and will only be before the Board if the veteran files a timely substantive appeal.  The Board's actions regarding these claims are taken to fulfill the requirements of the Court in Manlincon.

Additionally, on the March 2015 Form 9, the Veteran indicated that he desired a representative to assist him with the claims on appeal.  He also appeared to indicate that he had tried to obtain such assistance but was informed that because he had had an attorney assisting him with the claim for recognition of T.R.V. as a helpless child, the attorney would have to be the one to help him with these other claims.  

The claim for recognition of T.R.V. as a helpless child has now been granted and the record appears to indicate that the attorney who was previously providing assistance is not currently representing the Veteran in any capacity.  As a result, the prior assistance of the attorney should not be a barrier to him now obtaining assistance from a Veteran's representative.  

In any event, the Veteran is cautioned that at this time he is not represented and that he must take affirmative action to seek representation. 

Accordingly, the case is remanded for the following:

The AOJ should issue a statement of the case to the Veteran addressing his claims for an effective date prior to June 3, 1993 for the award of service connection for PTSD based on clear and unmistakable error (CUE) and entitlement to service connection for residuals of wound to the top of the head.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


